SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1048
CA 15-00117
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


JACOB STILLMAN, PLAINTIFF-APPELLANT,

                      V                                            ORDER

MOBILE MOUNTAIN, INC., PHILLIP A. CERNY,
JOSHUA WOOLEY, DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


THE BALLOW LAW FIRM, P.C., WILLIAMSVILLE (KEVIN F. WALSH OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

OSBORN, REED & BURKE, LLP, ROCHESTER (JEFFREY P. DIPALMA OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered May 8, 2014. The order granted the motion of
defendants Mobile Mountain, Inc., Phillip A. Cerny and Joshua Wooley
to bifurcate trial of the issues of liability and damages.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court